Citation Nr: 0031298	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 819A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractured ribs.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
July 1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the RO which denied service connection for residuals of 
fractured ribs and for a low back disorder.

In August 1998, the RO also denied service connection for a 
right knee disorder, a right knee scar, a left knee disorder, 
a left ankle disorder, and bilateral hearing loss.  The RO 
granted service connection for status post arthroscopic 
subacromial decompression of the right shoulder with residual 
scar, assigning a noncompensable rating; granted service 
connection for tinnitus, assigning a 10 percent rating; and 
granted service connection for a left knee scar, assigning a 
noncompensable rating.  In October 1998, the veteran 
submitted a notice of disagreement with the denial of his 
claims of service connection and with the ratings assigned 
for the service-connected disabilities.  The veteran was 
issued a statement of the case in December 1998.  In May 
1999, the RO granted service connection for bilateral hearing 
loss.  In July 1999, the veteran stated on a VA Form 9 that 
he was only appealing the denial of service connection for 
residuals of fractured ribs and the denial of service 
connection for a low back disorder.  Consequently, a 
substantive appeal has not been submitted with respect to the 
other issues, and thus such issues are not on appeal.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000); Roy v. Brown, 5 
Vet.App. 554 (1993).  The only issues now on appeal are 
entitlement to service connection for residuals of fractured 
ribs and for a low back disorder.

The Board notes that the veteran originally submitted a 
statement in October 1998 requesting a Board hearing.  
However, in July 1999 he indicated that he no longer wanted a 
Board hearing.

The present Board decision addresses the claim of service 
connection for residuals of fractured ribs.  The claim of 
service connection for a low back disorder will be discussed 
in the remand which follows the decision. 


FINDING OF FACT

The veteran had left rib fractures in service, but such fully 
healed and there is currently no related residual disability.


CONCLUSION OF LAW

Claimed residuals of fractured ribs were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000): 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from July 1977 to 
July 1998, when he retired from service.  Private medical 
records show that in late February 1990 the veteran was seen 
at a hospital after being involved in a motor vehicle 
accident.  Injuries from the accident were noted to include 
fractures of left lower ribs numbers 6 and 7.  A CT scan of 
the abdomen was normal.  That same day he was transferred to 
a military facility where he received outpatient treatment 
for his injuries.  He complained of left-sided chest wall 
pain.  He was told to return for follow-up in a few days, and 
light duty was recommended.  When seen a few days later, in 
early March 1990, it was noted he had sustained left rib 
fractures in the recent accident.  He related that he was 
doing well but had some chest pain.  When seen at the clinic 
later in March 1990, it was noted that he had minimal chest 
wall tenderness and that a CT scan was negative.  When seen 
at the clinic in April 1990, the veteran still complained of 
some pain in the area of the rib fractures, but he had no 
breathing problems.  He was told to return to the clinic if 
his symptoms increased.  After April 1990, the service 
medical records are negative for any complaints or findings 
regarding fractured ribs.  A March 1998 service retirement 
examination revealed the veteran had a normal chest and 
musculoskeletal system.  When asked to describe medical 
conditions which required care, the veteran reported various 
conditions but did not report having any difficulty 
pertaining to his ribs.  He retired from active duty in July 
1998.

In July 1998, the veteran filed a claim of service connection 
for residuals of fractured ribs.

A January 1999 examination for VA compensation purposes noted 
that the veteran reported a history of fracturing his ribs, 
but stated he now had no complaints regarding the ribs.  
Chest X-rays were negative for rib fractures.  Physical 
examination of the ribs revealed no enlargement of any rib 
area and no tenderness of the rib cage.  With regard to 
fractured left ribs, the examiner stated that the veteran's 
ribs had completely healed and that there were no residual 
effects from the fractures.  

In July 1999, the veteran submitted a substantive appeal.  In 
the appeal, he stated he fractured his ribs in a motor 
vehicle accident in service. 

II.  Analysis

With respect to the issue of service connection for residuals 
of fractured ribs, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Pertinent medical records have been obtained and a VA 
examination has been provided.  Veterans Claims Assistance 
Act of 2000, including new 38 U.S.C.A. § 5103A.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The Board notes that medical records from the time of service 
show that the veteran was in a car accident in February 1990 
and fractured two of his ribs on the left side.  He was 
treated periodically as an outpatient for the problem until 
April 1990.  After April 1990, the service medical records 
are negative for any residuals of the rib fractures, and the 
March 1998 retirement examination showed no residuals of the 
prior rib fractures.  The veteran retired from active service 
in July 1998.  Post-service medical records fail to show that 
the veteran has any residual disability as a result of the 
fractured ribs.  Clinical and X-ray examination for the VA in 
January 1999 revealed that the veteran's rib fractures had 
completely healed and there was no residual disability.  

Service connection requires more than an injury or disease in 
service; there must also be a current related disability.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  The evidence 
demonstrates that while the veteran fractured two ribs on the 
left side during service, the fractures fully healed and 
there is now no related residual disability.  Claimed 
residuals of fractured ribs were neither incurred in nor 
aggravated by service.  The preponderance of the evidence is 
against the claim of service connection for residuals of 
fractured ribs.  Thus the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of fractured ribs is denied.


REMAND

The veteran also claims service connection for a low back 
disability.  In the judgment of the Board, there is a further 
VA duty to assist the veteran in developing this claim.  
Veterans Claims Assistance Act of 2000, including new 38 
U.S.C.A. § 5103A.

The veteran's service medical records show that in March 1978 
he was treated for an episode of low back strain.  In October 
1995, he reported injuring his back following lifting a 
footlocker.  He complained of pain and numbness of the left 
foot.  He was treated and was told that if his symptoms did 
not improve within a few days he was to return to the clinic 
for further treatment.  The service medical records are 
negative for any further treatment for any back complaints.  
Subsequent medical examinations, including a March 1998 
discharge examination, show the veteran had a normal spine.

VA examination in January 1999 revealed no objective abnormal 
physical findings regarding the low back.  X-ray studies, 
however, revealed scoliosis of the lumbar spine.  Service 
connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110,  1131; 38 C.F.R. 
§ 3.303.  However, congenital or developmental defects are 
not diseases or injuries for compensation purposes and may 
not be service connected.  38 C.F.R. §§  3.303(c), 4.9.  
Another VA examination is indicated to determine the nature 
and etiology of any low back condition, including whether the 
veteran's scoliosis is a congenital or developmental defect.  
Any recent treatment records should also be obtained.

In view of the foregoing, this issue is remanded to the RO 
for the following:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received medical treatment for a low back 
disorder since his July 1998 separation 
from service, and then the RO should 
obtain copies of related medical records.

2.  After the foregoing is accomplished, 
the veteran should undergo a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any low back disorder.  The claims file 
should be made available to and reviewed 
by the doctor in connection with the 
examination.  Based on examination 
findings, historical records, and medical 
principles, the doctor should give a 
medical opinion, with full rationale, as 
to whether the veteran currently has a 
low back disorder and, if so, the 
etiology and likely date of onset of the 
disorder.  If scoliosis of the low back 
is found, the doctor should indicate 
whether such represents an acquired 
disorder or whether such is a congenital 
or developmental defect.  

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for a low back disorder.  If the claim is 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 5 -


